Exhibit 10.1

 

[g106991ke01i001.jpg]

 

April 15, 2014

 

Mr. Craig A. Sheldon

c/o Cantel Medical Corp.

150 Clove Road — 9th Floor

Little Falls, New Jersey  07424

 

Re:  Severance Package

 

Dear Craig,

 

This letter acknowledges your notice given to us today of your desire to retire
from Cantel Medical Corp. (“Cantel”), your willingness to assist in the
transition of a new chief financial officer, and the terms of the agreed upon
severance package offered to you by Cantel in connection with your retirement,
all as set forth below.

 

1.                   You will continue working for Cantel at its Little Falls,
New Jersey offices on a full time basis through January 9, 2015 (the “Term”). 
You agree to remain employed by Cantel during the Term as the same may be
extended under paragraph 3 below. It is currently contemplated that your last
day of employment by Cantel (the “Retirement Date”) will be January 9, 2015, but
such date (and the Term) may be extended by mutual agreement of Cantel and you
in writing, or as provided in paragraph 3 below.

 

2.                   Notwithstanding paragraph 1 above, Cantel will have the
right, upon not less than 2 weeks’ prior written notice, to change your status
from full time to 30 hours per week with respect to all or part of the period
commencing November 25, 2014 and ending January 9, 2015.  If such notice is
given, you will not be required to work in Cantel’s office during the period you
are working 30 hours per week (the “Reduced Hour Period”).

 

3.                   Provided that Cantel does not exercise its right under
paragraph 2 above, Cantel will have the right, upon not less than 45 days’
written notice (a “Term Extension Notice”) given at any time on or before
November 25, 2014, to extend the Term beyond January 9, 2015.  If Cantel gives a
Term Extension Notice, you agree to continue to be employed at Cantel’s Little
Falls, New Jersey office on a full time basis (subject to the following
sentence). A Term Extension Notice need not state the Retirement Date; provided,
however, that (a) Cantel must give you not less than 45 days’ advance written
notice of the Retirement Date and (b) in no event may the Retirement Date be a
date later than June 30, 2015 (without the mutual consent of you and Cantel in
writing).

 

--------------------------------------------------------------------------------


 

4.                   Subject to paragraph 6 below, for so long as you continue
to work for Cantel on a full time basis, you will continue to be compensated
through the end of the Term at your current base salary. During any Reduced Hour
Period, you will be paid at a rate of 75% of your current base salary, provided
that you are not required to work more than 30 hours per calendar week. 
Notwithstanding the foregoing, if as a result of professional responsibilities
or other business reasons you are required to work more than 30 hours in a
calendar week during any Reduced Hour Period, you will be paid for such work
week at the full rate of your current base salary as if you continued to work
for Cantel for any such week on a full time basis.  Except as provided herein,
all benefits that you currently receive from Cantel under any applicable benefit
plan will remain in effect through the Retirement Date (subject to any changes
resulting from modifications to Cantel’s applicable benefit plans).

 

5.                   You will continue to participate in Cantel’s Annual
Incentive Compensation Plan (the “STIP”), and thereby remain eligible for your
annual bonus thereunder, for the fiscal year ending July 31, 2014 (“Fiscal
2014”), subject to the terms of the STIP.  Subject to paragraph 6 below, you
will cease to participate in the STIP and not be eligible for any bonus or other
incentive compensation with respect to any period during the fiscal year ending
July 31, 2015 or thereafter.

 

6.                   In the event the Term continues beyond January 9, 2015, you
will be (i) entitled to an increase of 3% in your base salary commencing
February 1, 2015 provided that any person who is an executive officer of Cantel
on the date hereof receives an increase in his base salary effective as of
February 1, 2015, (ii) eligible for a bonus under the STIP (the “STIP Bonus”)
determined on a pro rated basis based on the number of days you are employed by
Cantel during the period from August 1, 2014 through the Retirement Date (the
“Fiscal 2015 Term”), which will be paid to you at the same time that executive
officers of Cantel are paid their STIP bonuses, and (iii) entitled to receive an
additional bonus of $8,300 per month for each full month you are employed by
Cantel during the Fiscal 2015 Term (and pro rata for any partial month), which
will be payable to you within ten (10) calendar days following the Retirement
Date.  In all events, any STIP Bonus or additional bonus attributable to any
period of employment in any calendar year will be paid to you no later than 2 ½
months after the close of such calendar year.  Subject to the foregoing, the
amount of your STIP Bonus (subject to proration) will be no less than the
average of the STIP bonuses paid to Cantel’s Senior Vice Presidents (other than
you and any Senior Vice President appointed after the date hereof) attributable
to the fiscal year ending July 31, 2015.

 

7.                   You will immediately cease to participate in Cantel’s Long
Term Incentive Plan (the “LTIP”).  You will not be eligible to receive any
additional options, shares of restricted stock or other equity security under
the LTIP or under any other equity plan of Cantel.

 

2

--------------------------------------------------------------------------------


 

8.                   On the Retirement Date or within 21 days thereafter, Cantel
anticipates that you will execute and deliver to Cantel a Separation Agreement
and Release of Claims substantially in the form of Exhibit A hereto (the
“Separation Agreement”).  The compensation and benefits described in paragraphs
10, 11, 12 and 15 below will be payable to you pursuant to and only in
accordance with the terms and express conditions of such Separation Agreement
and only upon such Separation Agreement becoming effective following any
applicable revocation period.

 

9.                   (a)              Provided that your employment by Cantel
has not terminated prior to the last day of the Term, all unvested Cantel
restricted shares held by you on the Retirement Date will automatically
accelerate and fully vest on the Retirement Date.  If your employment by Cantel
terminates prior to the last day of the Term for any reason other than by you
without “Good Reason” (as defined in paragraph 17 below) or by Cantel for
“Cause” (as defined in paragraph 9(b) below), such restricted shares will
automatically accelerate and fully vest on your last day of employment.

 

(b)              “Cause” means:

 

(i)                           your act of fraud, embezzlement, theft, or other
intentional material violation of the law in connection with or in the course of
his employment; or

 

(ii)                        the occurrence of “Unacceptable Performance” (as
defined in paragraph 9(c) below), as identified in a written notice approved by
(x) Cantel’s Board of Directors (the “Board”) or (y) the CEO with approval of
the Board, which Unacceptable Performance (to the extent curable or subject to
correction) is not cured or corrected within 10 days following written notice to
you describing in reasonable detail the nature of the specific act(s) or
failure(s) constituting Unacceptable Performance.  Any such approval of the
Board will require the approval of a resolution duly adopted by a majority of
the entire membership of the Board.  Notwithstanding anything herein to the
contrary, your employment may not be terminated for Unacceptable Performance
during a “Change in Control Coverage Period” (as defined in the Amended and
Restated Executive Severance Agreement between you and Cantel dated as of
October 31, 2012 (the “2012 Severance Agreement”).)  If the Board reasonably
determines that you have not corrected the act or failure giving rise to a
termination for Unacceptable Performance in all material respects within the
required correction period, the Board or the Chief Executive Officer must then
provide a second notice of termination stating the reasons for the termination
and your last day of employment by Cantel, and your employment by Cantel will
terminate on such date.

 

3

--------------------------------------------------------------------------------


 

(c)               “Unacceptable Performance” means any of the following:

 

(i)                           your act or failure to act constituting willful
misconduct or gross negligence that is materially injurious to Cantel or its
reputation or its business relationships;

 

(ii)                        your material failure to perform the duties of your
employment (except following an event constituting “Good Reason” (as defined in
paragraph 17 below) or on account of your physical or mental inability to
perform such duties); provided, however, that the quality of your performance
(determined by achievement of Cantel or personal targets or otherwise) shall not
be a factor in determining whether you have performed your duties;

 

(iii)                     your violation of any code of ethics or business
conduct or written harassment policies of Cantel that continues after the Board
has provided notice to you that the continuation of such conduct will result in
your termination of employment by Cantel;

 

(iv)                    your willful material violation of the Confidentiality
and Non-Competition Agreement dated as of January 1, 2010 (the “Confidentiality
Agreement”);

 

(v)                       your arrest or indictment for (i) a felony or
(ii) lesser criminal offense involving dishonesty, breach of trust, or moral
turpitude; or

 

(vi)                    your breach of a material term, condition, or covenant
of this letter agreement.

 

(d)              For purposes of the definition of “Cause”, no act, or failure
to act, on your part will be deemed “willful,” if it was done or omitted by you
in good faith or with a reasonable belief that the act or omission was not
opposed to the best interests of Cantel.

 

10.            Subject to the conditions and pursuant to the terms of the
Separation Agreement, Cantel will pay you the sum of $700,000 in a lump sum (the
“Base Severance Payment”) on the date that is six months plus one day following
the Retirement Date.  Interest will accrue on the Base Severance Payment at the
prime rate from time to time in effect at JP Morgan Chase Bank or any successor
bank commencing on the first business day following the expiration of the seven
day period following your delivery of a signed Separation Agreement without
rescission thereof by you and continuing until the Base Severance Payment is
paid in full.  Interest will be payable together with the Base Severance
Payment.

 

11.            Subject to your execution and delivery to Cantel of the executed
Separation Agreement on or within 21 days following the Retirement Date and the
expiration of the “Rescission Period” (as defined in the Separation Agreement)
without rescission

 

4

--------------------------------------------------------------------------------


 

of the Separation Agreement by you, you and Cantel will enter into a two-year
consulting agreement substantially in the form of Exhibit B hereto that provides
for a consulting fee of $175,000 payable on the first anniversary of the
Retirement Date and $175,000 on the second anniversary of the Retirement Date.
The consulting arrangement will require you to spend, on average, no more than
10 hours a calendar month on Cantel business. The effectiveness of this
consulting arrangement will be subject to your timely execution and delivery to
Cantel of the Separation Agreement and the expiration of the seven day period
following your delivery of such signed Agreement without rescission thereof by
you. The parties acknowledge that with respect to the two-year consulting
period, you will have the status of an independent contractor and not an
employee of Cantel, that except as expressly provided in this letter agreement
or in the Separation Agreement, you will not be entitled to any benefits
available to employees of Cantel, and that you will be responsible for payment
of 100% of the self-employment taxes attributable to all such consulting fees,
and Cantel will not withhold any income taxes from such consulting fee payments.

 

12.            Subject to the conditions and pursuant to the terms of the
Separation Agreement, provided and for so long as you are enrolled for continued
benefits through COBRA during the 18 month COBRA continuation period following
the Retirement Date, (i) during such COBRA continuation period, Cantel will
continue to pay the “company portion” of the premium for your medical and dental
insurance, and (ii) on or about the last day of such 18th month,  Cantel will
pay you a lump sum amount equal to six times the amount of the monthly premium
paid by Cantel with respect to such 18th month; provided, however, that Cantel’s
obligation under this paragraph 12 will immediately terminate if and when you
become eligible through another employer for medical insurance with benefits not
substantially less favorable to you than those under Cantel’s current insurance
plan.

 

13.            Cantel will withhold from any payment or benefit made to you as
an employee or former employee hereunder or under the Separation Agreement any
taxes that you or Cantel determines are required to be withheld under federal,
state, or local tax laws or regulations and any other withholdings required by
law.

 

14.            Provided that you apply for reimbursement in accordance with
Cantel’s established reimbursement procedures (and within the period required by
such procedures but under no circumstances later than 90 days after the
Retirement Date), Cantel will pay you any reimbursements to which you are
entitled under such procedures not later than the payment date for the payroll
period next following the date on which you apply for reimbursement.

 

15.            The 2012 Severance Agreement is hereby superseded, terminated and
of no further force and effect; provided, however and subject to the conditions
and pursuant to the terms of the Separation Agreement, in the event (i) a
“Change in Control” of Cantel (as defined in the 2012 Severance Agreement)
occurs prior to or within six months

 

5

--------------------------------------------------------------------------------


 

after the Retirement Date, or (ii) a “Potential Change in Control” of Cantel (as
defined in the 2012 Severance Agreement) occurs prior to the Retirement Date and
a resulting “Change in Control” (as defined in the 2012 Severance Agreement)
occurs within two years following the Retirement Date, then Cantel will pay you
a lump sum of $220,000 (the “CIC Payment”).  The CIC Payment will be paid to you
on the 10th calendar day following the date of the Change in Control, but no
earlier than the date which is six months plus one day following the Retirement
Date.  Interest will accrue on the CIC Payment at the prime rate from time to
time in effect at JP Morgan Chase Bank or any successor bank commencing on the
10th calendar day following the date of the Change in Control and continuing
until the CIC Payment is paid in full.  Interest will be payable together with
the CIC Payment.

 

16.            If your employment with Cantel is terminated during the Term
(i) by Cantel without Cause, (ii) by you for Good Reason (as defined in
paragraph 17 below), or (iii) due to your death,  or (iv) due to your
“Disability” (as defined below) , then provided in any such case that you (or if
your employment by Cantel is terminated as a result of your death or Disability
and a legal representative is appointed for you, your legal representative)
delivers to Cantel the properly executed Separation Agreement no later than 21
days after the last day of your employment (or, in the case your employment
terminates as a result of your death or Disability and a legal representative is
appointed for you, within 21 days after a legal representative is appointed for
you or your estate) and the Rescission Period expires without rescission of the
Separation Agreement, you (or your estate) will be entitled to the compensation
and benefits to which you otherwise would have been entitled under this letter
agreement as if you had been employed by Cantel until the latest of
(a) January 9, 2015, (b) the last day of the Term (if previously extended to a
date certain) or (c) the last day of your employment by Cantel if after
January 9, 2015.  In such event, the date of termination will be deemed the
Retirement Date for purposes of this letter agreement and all compensation and
benefits payable to you (or your estate) hereunder will continue to be subject
to the terms and conditions of this letter agreement and the Separation
Agreement.  The term “Disability” means that you are entitled to receive
long-term disability benefits under Cantel’s long-term disability plan.

 

17.            Good Reason, as used in this letter agreement, means any of the
following without your express written consent unless otherwise permitted by
this letter agreement: (i) a change in the primary location at which you are
required to perform the duties of your employment to a location that is more
than fifty (50) miles from your home on the date hereof, or (ii) Cantel’s
material breach of this Agreement, which is not cured within 10 days following
written notice from you describing in reasonable detail the nature of the
breach.

 

18.            You will continue to be entitled to any rights to insurance and
indemnification under any directors and officers liability insurance (“D&O
Insurance”), Certificate of Incorporation, and Bylaws, of Cantel or a Related
Employer (as defined below) as in

 

6

--------------------------------------------------------------------------------


 

effect before the Retirement Date (or rights to insurance and indemnification
that are substantially the same thereto), with respect to any claims relating to
the period before the Retirement Date.  Additionally, any and all D&O Insurance
policies obtained by Cantel or a Related Employer following the Retirement Date
that are “claims made” policies will cover you to the same extent as other
former officers of Cantel.  The term “Related Employer” means Cantel and any
other employer that is required to be aggregated with Cantel pursuant to
Section 414(b), (c), or (m) of the Internal Revenue Code, as amended.

 

19.            You understand that prior to the Retirement Date, Cantel has the
right at any time to reduce your duties and job responsibilities in connection
with Cantel’s transition to a new chief financial officer, and in no event will
any such change constitute “Good Reason”.  Notwithstanding the foregoing, while
you are employed by Cantel, you will have the title of a Senior Vice President
of Cantel.  When you cease serving as the Chief Financial Officer of Cantel, you
will no longer be obligated to sign quarterly reports or other reports of the
Company filed with the Securities and Exchange Commission.

 

20.            On the Retirement Date, you will be deemed to have resigned from
all officerships and directorships that you hold with Cantel or any of its
subsidiaries or affiliates and  you agree to  execute a standard resignation
letter, substantially in the form attached as Exhibit C to evidence such
resignation.

 

21.            You and Cantel agree that effective as of the Retirement Date,
Section 4 of the Confidentiality and Non-Competition Agreement is amended by
adding the following at the end of said Section:  “Notwithstanding the foregoing
to the contrary, the six (6) month period referred to in this Section 4 will be
extended to twelve (12) months for the corporations (and their respective
affiliates) listed on Schedule A hereto to the extent of their operations that
are materially competitive with a material business of the Company.”  You and
Cantel further agree that the attached Schedule A shall be appended to the
Confidentiality Agreement.

 

22.            This letter agreement, the Separation Agreement and the
Consulting Agreement constitute our entire agreement, and supersedes, cancels
and terminates all prior agreements, understanding and communications between
us, with respect to the subject matter hereof and thereof. No modification or
amendment of this letter agreement shall be binding upon you or Cantel unless
agreed to in writing and executed by each of us.  However, this letter agreement
does not supersede, cancel or terminate the Confidentiality and Non-Competition
Agreement, as modified as provided in paragraph 21 above.  To the extent that
this letter agreement or the Separation Agreement addresses subject matters that
are also addressed in the Confidentiality Agreement, this letter agreement and
the Separation Agreement shall be interpreted and applied so as to enhance the
protections afforded to Cantel under the Confidentiality Agreement.

 

7

--------------------------------------------------------------------------------


 

23.            This letter agreement will be governed by and construed in
accordance with the laws of the State of New Jersey without regard to principles
of conflicts of laws.  As to any dispute concerning or arising out of this
letter agreement, each of Cantel and you hereby expressly consents to personal
jurisdiction in the State of New Jersey and hereby submits to the exclusive
jurisdiction of the state and federal courts located in the State of New Jersey
and further agrees not to assert that any action brought in such jurisdiction
has been brought in an inconvenient forum or that such venue is improper.  To
the extent permitted by law, any and all claims asserted in such an action shall
be adjudicated by a judge sitting without a jury.

 

24.            The payments made under this letter agreement are intended to be
exempt from or comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the Department of Treasury Regulations and other
interpretive guidance thereunder (collectively, “Section 409A”). 
Notwithstanding anything to the contrary contained herein, the Retirement Date
shall not occur until the date on which a “separation from service” is incurred
within the meaning of Section 409A, as determined by Cantel in accordance with
Section 409A.  Furthermore, if as of the Retirement Date, you are a “specified
employee” as defined in Section 409A and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under Section 409A, then Cantel will defer the commencement of the payment of
any such payments or benefits hereunder (without any reduction in the payments
or benefits ultimately paid or provided) until the date that is at least six
months following the termination of employment (or the earliest date permitted
under Section 409A), whereupon Cantel will pay you a lump-sum amount equal to
the cumulative amounts plus interest at the prime rate from time to time in
effect at JP Morgan Chase Bank or any successor bank that would have otherwise
been previously paid under this agreement during the period in which such
payments or benefits were deferred.  Thereafter, payments will resume in
accordance with this letter agreement.

 

The benefits described above are subject to and conditioned upon (i) your
continued performance of your normal job responsibilities and duties in good
faith and in a responsible manner, as directed by the Chief Executive Officer of
Cantel, until the Retirement Date, (ii) your continued compliance with Cantel’s
Code of Conduct and other policies and procedures applicable to its employees
generally, as well as your fiduciary duties as an employee and officer of
Cantel, in all material respects, until the Retirement Date, (iii) your
compliance with your obligations under this letter agreement, and (iv) with
respect to the compensation and benefits described in paragraphs  10, 11, 12 and
15 above, your execution and delivery to Cantel of the Separation Agreement on
or within 21 days following the Retirement Date (and passage of the Rescission
Period without your having revoked the Separation Agreement). An execution copy
of the Separation Agreement will be provided to you by Cantel on or before your
Retirement Date.

 

8

--------------------------------------------------------------------------------


 

Craig, we want to extend our great thanks and appreciation to you for your 20
years of excellent, dedicated and loyal service to Cantel.  We wish you all the
best in your retirement.

 

Please acknowledge your agreement to the above terms by signing a copy of this
letter agreement where indicated below and returning it to me.

 

Sincerely,

 

/s/ Andrew A. Krakauer

 

 

 

 

 

Andrew A. Krakauer

 

 

President and CEO

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

/s/ Craig A. Sheldon

 

Date:

April 16, 2014

Craig A. Sheldon

 

 

 

9

--------------------------------------------------------------------------------


 

SCHEDULE A

 

EndoChoice, Inc.

 

Steris Corporation

 

Ecolab Inc.

 

ADVANCED STERILIZATION PRODUCTS, Division of Ethicon Inc.

 

Olympus Corporation of the Americas

 

Getinge AB

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Form of Separation Agreement and General Release Follows]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[g106991ke03i001.jpg]

 

To:         Craig A. Sheldon

 

From: Andrew A. Krakauer

 

Date:      [to be inserted]

 

RE:         SEPARATION AGREEMENT AND GENERAL RELEASE

 

Craig:

 

Reference is hereby made to the letter agreement by and between you and Cantel
Medical Corp. (“Cantel” or the “Company”) dated April 15, 2014 (the “letter
agreement”).  Capitalized terms used but not defined herein are used as defined
in the letter agreement.  You are signing this Separation and General Release
(this “Agreement”) on or within twenty-one (21) days after your Retirement Date
(as defined below) in accordance with the terms and conditions of the letter
agreement.

 

This Agreement confirms your agreed upon retirement and termination of
employment with Cantel will be effective [date to be inserted] (the “Retirement
Date”).  This Agreement confirms your final pay and benefits and confirms the
separation package you will receive if you sign and return the original of this
Agreement to the Company in the time frame noted below except as otherwise
provided in the letter agreement.(1)

 

Your final pay and benefits are as follows:

 

·                  Base Salary; PTO. Regardless of whether you sign this
Agreement, the effective date of your termination of employment is the
Retirement Date specified above except as otherwise provided in this Agreement
and the letter agreement.  Regardless of whether you sign this Agreement, you
will be paid your accrued and unpaid base salary as well as your accrued and
unused paid time off (“PTO”) (inclusive of carryover PTO of up to 10 days), if
any, through such date.  If the Retirement Date is a date after January 9, 2015,
you will also be entitled to the bonus and other compensation described in the
letter agreement.

 

--------------------------------------------------------------------------------

(1)   If your employment by Cantel is terminated as a result of your death or
your Disability and a legal representative is appointed for you, the separation
package contained in this Agreement will be payable to your estate or you,
provided that your legal representative signs and returns the original of this
Agreement to the Company within 21 days after his appointment as legal
representative and does not rescind within the 7 day period following such
execution, and all provisions in this Agreement referring to the execution of
this Agreement and the time frame therefor shall be construed accordingly.

 

--------------------------------------------------------------------------------


 

·                  Benefits.  Regardless of whether you sign this Agreement,
following the Retirement Date you will have the option to elect to continue your
medical, dental and life insurance benefits under the Consolidated Omnibus
Reconciliation Act of 1985 (“COBRA”) for 18 months or other applicable COBRA
continuation period. You will receive COBRA information from Acclaim Benefits,
our COBRA Administrator, within fourteen (14) days of your last date of
employment, which will include information regarding the payment of your portion
of the premiums you will be required to pay for insurance benefits.  All other
benefits, including, but not limited to, PTO, and holiday pay, end on your last
day of employment.  Your 401(k) benefits are governed by applicable plan
documents.  See discussion below related to the payment of COBRA premiums.

 

·                  Restricted Stock.  Regardless of whether you sign this
Agreement but provided you are still employed by Cantel on the Retirement Date,
all unvested restricted Cantel stock held by you on the Retirement Date will
vest on the Retirement Date.  However, if your employment by Cantel terminates
prior to January 9, 2015 for any reason other than by you without Good Reason
(as defined in the letter agreement) or by Cantel for Cause (as defined in the
letter agreement), any unvested restricted shares will automatically accelerate
and fully vest on your last day of employment.

 

·                  You will continue to participate in Cantel’s Annual Incentive
Compensation Plan (the “STIP”), and thereby remain eligible for your annual
bonus thereunder, for the fiscal year ending July 31, 2014 (“Fiscal 2014”),
subject to the terms of the STIP.  If the Retirement Date is extended as
provided in the letter agreement, you will be (i) entitled to receive an
additional bonus of $8,300 per month for each full month you are employed by
Cantel during the Fiscal 2015 Term (and pro rata for any partial month), which
will be payable to you within ten (10) calendar days following the Retirement
Date, and (ii) eligible to receive a bonus under the STIP, determined on a pro
rated basis, for the fiscal year ending July 31, 2015, all as provided in the
letter agreement.

 

Following the Retirement Date you will be entitled to the severance benefits
listed below (the “Severance Benefits”), subject to the terms and conditions of
this Agreement and the letter agreement.  All of the Severance Benefits are
subject to (i) your delivery to the Company of this Agreement, signed by you, no
earlier than the Retirement Date and no later than the  twenty-first (21st) day
following such Retirement Date (such twenty-first (21st) day, the “Release End
Delivery Date”), (ii) the expiration of the seven (7) day period following your
execution of  this Agreement (the “Rescission Period”) without rescission by
you, and (iii) your compliance with all other terms and conditions of this
Agreement applicable to you. The signed Agreement should be delivered to Chris
Geschickter, VP, Human Resources, 150 Clove Road, 9th Floor, Little Falls, NJ
07424.  If you execute and deliver this Agreement to the Company and the
Rescission Period expires without rescission of this Agreement by you, the fifth
business day following the last day of such Rescission Period  is referred to
herein as the “Payment Date”; provided, however, that if the fifth business day
following the 7th day after the Release End Delivery Date falls in the calendar
year next succeeding the calendar year of the Retirement Date, the Payment Date
will be no earlier than the first business day of such next succeeding calendar
year.  You will receive a copy of the fully executed Agreement from the Company.

 

2

--------------------------------------------------------------------------------


 

·                  Severance Payment.  The Company will pay you a severance
payment in the gross amount of $700,000 (net of applicable taxes and
withholdings) in a lump sum on the date that is six months plus one day
following the Retirement Date.

 

·                  COBRA Benefits.  The Company will pay the Company portion of
the premiums for COBRA continuation coverage for you under the Company’s group
medical and dental plans for 18 months, beginning on your election of COBRA
continuation coverage. The Company will make such payment when due commencing
after the Payment Date.  In addition, on or about the last day of such
18th month, the Company will pay you a lump sum amount equal to six (6) times
the amount of the monthly premium paid by the Company for such 18th month (the
“Additional Insurance Payment”). As a condition to the Company’s obligation to
make the premium payments and lump sum payment, you (i) must be participating in
the Company’s group medical and dental plans immediately prior to the Retirement
Date; and (ii) must elect COBRA continuation coverage.  In addition, such
obligations will immediately terminate if and when you become eligible through
another employer for medical insurance with benefits not substantially less
favorable than those under Cantel’s current medical insurance plan.

 

·                  D&O Insurance.  You will continue to be entitled to any
rights to insurance and indemnification under any directors and officers
liability insurance, including any ERISA rider (“D&O Insurance”), Certificate of
Incorporation, and Bylaws, of the Company or a Related Employer (as defined
below) as in effect before the Retirement Date (or rights to insurance and
indemnification that are substantially the same thereto), with respect to any
claims relating to the period before the Retirement Date.  Additionally, any and
all D&O Insurance policies obtained by Cantel or a Related Employer following
the Retirement Date that are “claims made” polices will cover you to the same
extent as other former officers of Cantel.  The term “Related Employer” means
Cantel and any other employer that is required to be aggregated with Cantel
pursuant to Section 414(b), (c), or (m) of the Internal Revenue Code, as
amended.

 

·                  Change in Control Payment. If (i) a “Change in Control” of
Cantel (as defined in the Amended and Restated Executive Severance Agreement
between you and Cantel dated as of October 31, 2012 (the “2012 Severance
Agreement”) occurred prior to the Retirement Date or occurs within six months
after the Retirement Date, or (ii) a “Potential Change in Control” of Cantel (as
defined in the 2012 Severance Agreement”) occurred prior to the Retirement Date
and a resulting “Change in Control” of Cantel occurs within two years following
the Retirement Date, then Cantel will pay you lump sum of $220,000 (plus
interest, if applicable) in accordance with the terms set forth in paragraph 15
of the letter agreement.

 

·                  All payments, benefits and Severance Benefits made to you
under this Agreement are subject to all applicable federal, state and local tax
withholdings and any other withholdings required by law.

 

·                  By signing this Agreement, you agree that the Severance
Benefits constitute adequate consideration for your release and waiver of any
and all claims as set forth below.  For

 

3

--------------------------------------------------------------------------------


 

valuable consideration you receive from Cantel pursuant to this Agreement, you
(on your own behalf and on behalf of your heirs, executors, administrators,
trustees, legal representatives, successors and assigns) hereby release, waive
and forever discharge all claims, demands, causes of actions, administrative
claims, obligations, liabilities, claims for punitive or liquidated damages or
penalties, any other damages, any claims for costs, disbursements or attorney’s
fees, any individual or class action claims, or any other claims or demands of
any nature whatsoever, whether asserted or unasserted, known or unknown,
absolute or contingent that you have or may have against Cantel, any parent,
subsidiary, division, or affiliate of the Company, any of  its or their past,
present or future owners, present, former or subsequent insurers, agents,
representatives, officers, directors, shareholders, managers, members,
employees, representatives or consultants, and the current or former
administrators or trustees of any pension or other benefit plan of any of them,
and the successors, predecessors or assigns of each (collectively “Releasees”),
including, but not limited to any claims, demands, causes of actions,
administrative claims, obligations, or liabilities, arising out of, or in any
manner based upon, or related to, the employment relationship between you and
the Company, or any predecessor, and the termination of such employment
relationship, or arising out of, or in any manner based upon, or related to, any
other occurrence, transaction, omission or communication that transpired or
occurred at any time on or before the date of your signing of this Agreement.

 

Without limitation to the foregoing, you specifically release, waive and forever
discharge the Releasees from and against any and all claims that arise under the
U.S. Constitution, the New Jersey Constitution, the New Jersey Law Against
Discrimination, N. J. Rev. Stat. § 10:5-1 et seq., the New Jersey Family Leave
Act,  N.J. Stat. Ann. § 34:11B-1 et seq.,  the New Jersey Conscientious Employee
Protection Act, N.J. Stat. § 34:19-1 et seq., any claims under any other New
Jersey or other state or local anti-discrimination, employment or human rights
laws or regulations, or any other New Jersey or other state or local law,
ordinance or regulation, any claims under any other state or local law,
ordinance or regulation, any claims under the Age Discrimination in Employment
Act, 29 U.S.C. § 621 et seq., Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e et seq., the Americans with Disabilities Act, 42 U.S.C. § 12101
et seq., the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001
et seq., the Equal Pay Act, the federal Family and Medical Leave Act, 29 U.S.C.
§ 2601 et seq., the National Labor Relations Act, 29 U.S.C. § 151 et seq., the
Genetic Information Nondiscrimination Act, 42 U.S.C. § 2000ff et seq., the
Sarbanes-Oxley Act, 15 U.S.C. § 7201 et seq., the Fair Labor Standards Act of
1938, 29 U.S.C. § 201 et seq., and any amendments to any of the above; or
arising under any other local, state or federal statute, ordinance, regulation
or order, or that involve claims for discrimination or harassment based on age,
race, religion, creed, color, national origin, ancestry, affectional or sexual
orientation, sexual preference, gender identity or expression, military or
veterans status, sex, disability, marital status, pregnancy, genetic
information, or any other protected class status, or any other legally-protected
class, any claims for wages, salary, commissions, expense reimbursement, or
other compensation, any claims for retaliation, reprisal, wrongful discharge,
breach of contract (express or implied), any whistleblower claims under any
federal, state or local law or regulation or under common law, and/or any other
tort, contract or other statutory or common law cause of action, including any
claims for attorneys’ fees, costs or disbursements.  You are not, by signing
this Agreement, releasing or waiving (i) any vested interest you may have in any
401(k)

 

4

--------------------------------------------------------------------------------


 

profit sharing plan by virtue of your employment with the Company, (ii) any
rights or claims that may arise after this Agreement is signed, (iii) the
severance pay, compensation, and benefits specifically promised to you under
this Agreement, (iv) the right to institute legal action for the purpose of
enforcing the provisions of this Agreement, (v) the right to apply for state
unemployment compensation benefits, (vi) any workers compensation benefits to
which you may be entitled under applicable law, (vii) any rights under COBRA, or
(viii) the right to file a charge of discrimination, harassment and/or
retaliation with a governmental agency, including the Equal Employment
Opportunity Commission, although you agree that you will not be able to recover
any award of money, damages or other compensation or attorney’s fees if you file
a charge or complaint or have a charge or complaint filed on your behalf.

 

·                  You will not receive any of the Severance Benefits described
in this Agreement if you (i) do not sign this Agreement and return the original
of this Agreement in the 21 day period specified below, or (ii) rescind this
Agreement within the seven day period after signing it.

 

·                  This Agreement in addition to the letter agreement is final
and binding and constitutes the complete and exclusive statement of the terms
and conditions of your retirement and the termination of your employment with
the Company.

 

·                  No representations or warranties other than those contained
in this Agreement and the letter agreement were made by either you or the
Company to induce this Agreement.

 

·                  By your signature to this Agreement, you acknowledge and
agree that you have been given a period of at least twenty one (21) calendar
days to consider this Agreement prior to signing it and that you have not signed
it until the twenty first (21st) calendar day after receiving it or, if you have
signed it prior to the expiration of the twenty one (21) day period, you have
done so knowingly and voluntarily and on the advice of your own attorney and
that Cantel has in no way requested, asked or required that you sign this
Agreement prior to the expiration of the twenty one (21) day period.  The
parties hereto agree that any modification, material or otherwise, made to this
Agreement will not restart or affect in any manner the original consideration
period of at least twenty-one (21) calendar days. You are hereby advised to
consult with an attorney prior to signing this Agreement. By your signature you
also acknowledge and agree that Cantel has advised you to consult with an
attorney of your choice prior to signing this Agreement and you have done so, or
chosen not to do so, of your own accord.

 

·                  By signing this Agreement, you acknowledge and agree to the
terms and provisions of the Confidentiality And Non-Competition Agreement dated
as of January 1, 2010, between you and the Company and you acknowledge and agree
that the post-termination obligations and provisions of the Confidentiality And
Non-Competition Agreement shall continue in full force and effect according to
the applicable terms of the Confidentiality And Non-Competition Agreement
following your termination of employment with the Company.

 

·                  By signing this Agreement, you acknowledge and agree that you
will not make any statements (written or oral) of a defamatory or disparaging
nature to any third party about Cantel or any of its subsidiaries or any of its
or their operations, products and/or services

 

5

--------------------------------------------------------------------------------


 

(excluding communications with governmental agencies, internal and external
counsel, with Cantel or as otherwise may be required by law). Cantel agrees that
it will not and none of its subsidiaries will make any statements (written or
oral) of a defamatory or disparaging nature to any third party about you
(excluding communications with governmental agencies, internal and external
counsel, or as may be required by law).  Nothing in this paragraph shall
restrict in any way Cantel’s or its subsidiaries’ ability to internally assess
and criticize your job performance (and to communicate that criticism to
Cantel’s outside auditors) or your ability to internally assess and criticize
the operations and policies of Cantel and its subsidiaries (and to communicate
that criticism to Cantel’s outside auditors).

 

·                  Nothing in this Agreement waives or otherwise limits your
right to file a charge or complaint with the United States Equal Employment
Opportunity Commission (“EEOC”) and/or with any other governmental agency or to
testify, assist or participate in any investigation, hearing or proceeding
conducted by the EEOC (and/or by any other governmental agency).  However,
neither the immediately preceding sentence nor any other provision in this
Agreement shall constitute a waiver of any kind by Cantel (or by any of the
other Releasees) of its or their right to assert the general release provided by
you in this Agreement as a defense to any charge or complaint filed with the
EEOC, any other government agency, any court or any other tribunal.

 

·                  Notification of Rights Pursuant to the Federal Age
Discrimination in Employment Act, (29 U.S.C. § 621 et seq.)  You are hereby
notified of your right to rescind this Agreement within seven (7) calendar days
after signing this Agreement.   In order to be effective, the rescission must be
in writing and delivered to Chris Geschickter, Vice President, Human Resources,
150 Clove Road, 9th Floor, Little Falls, NJ 07424, by hand or mail.  If
delivered by mail, the rescission must be postmarked within the required period,
properly addressed to Mr. Geschickter, as set forth above, and sent by certified
mail, return receipt requested.  It is further understood that, if you rescind
this Agreement in accordance with this Paragraph, or if you decide not to sign
this Agreement, the Company will have no obligation to pay or otherwise satisfy
any of the Severance Benefits.

 

This Agreement will be governed by and construed in accordance with the laws of
the State of New Jersey without regard to principles of conflicts of laws.  As
to any dispute concerning or arising out of this Agreement, each of Cantel and
you hereby expressly consents to personal jurisdiction in the State of New
Jersey and hereby submits to the exclusive jurisdiction of the state and federal
courts located in the State of New Jersey and further agrees not to assert that
any action brought in such jurisdiction has been brought in an inconvenient
forum or that such venue is improper.  To the extent permitted by law, any and
all claims asserted in such an action shall be adjudicated by a judge sitting
without a jury.

 

Craig, your signature below indicates that you have carefully read, understand
and agree to all terms and provisions of this Agreement in its entirety.  It
further indicates that you have had a sufficient and reasonable amount of time
prior to signing this Agreement to ask questions regarding this Agreement, that
you have been advised to seek legal advice, and that you have signed this
Agreement as a free and voluntary act.

 

6

--------------------------------------------------------------------------------


 

If you wish to receive the Severance Benefits under this Agreement, you must
sign and return the original of this Agreement to Chris Geschickter in Human
Resources no earlier than the Retirement Date and no later than the twenty first
(21st) calendar day following the Retirement Date. You must also abide by all
other terms of this Agreement. You should keep a copy for your records.

 

Sincerely,

 

CANTEL MEDICAL CORP.

 

 

 

 

 

By:

 

 

 

Andrew A. Krakauer

 

 

President and CEO

 

 

ACCEPTANCE OF AGREEMENT AND SIGNATURE

 

By signing below, I, Craig A. Sheldon, further acknowledge and agree to the
following:

 

·                  I have had adequate time to consider whether to sign this
Separation Agreement and General Release.

·                  I have read this Separation Agreement and General Release
carefully.

·                  I understand, accept and agree to all of the terms of this
Separation Agreement and General Release.

·                  I am knowingly and voluntarily releasing my claims as set
forth in this Separation Agreement and General Release.

·                  The Severance Benefits provided to me under this Agreement
are in addition to anything of value to which I may otherwise be entitled from
the Company.

·                  I have not, in signing this Agreement, relied upon any
representations or statements, written or oral, except for those specifically
set forth in this Separation Agreement and General Release.

·                  I intend this Separation Agreement and General Release to be
legally binding.

·                  I have kept a full copy of this Separation Agreement and
General Release for my records.

 

I am signing this Separation Agreement and General Release no earlier than my
last date of employment and no later than the twenty first (21st) calendar day
thereafter.

 

 

 

 

 

Date

 

Craig A. Sheldon

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Form of Independent Contractor Agreement Follows]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

INDEPENDENT CONTRACTOR AGREEMENT

 

This INDEPENDENT CONTRACTOR AGREEMENT (this “Agreement”) is effective as of
[date to be inserted] (the “Effective Date”), by and between Cantel Medical
Corp. (“Cantel”) and Craig A. Sheldon, an independent contractor (the
“Contractor”).  Cantel and Contractor are collectively referred to as the
“Parties” and individually as a “Party” in this Agreement.

 

WHEREAS, Cantel desires to engage Contractor on a non-exclusive basis to perform
certain Services (as hereinafter defined) for Cantel, and Contractor desires to
accept such engagement, pursuant to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

ARTICLE 1
SERVICES AND FEES

 

1.1                               Services.  Contractor will perform for Cantel
the services set forth on Appendix A attached hereto (the “Services”) on the
terms and conditions set forth herein.  In no event will Contractor be required
to (a) expend more than ten (10) hours in any calendar month under this
Agreement, or (b) travel more than fifty (50) miles from his home in order to
provide such services.

 

1.2                               Fees.  In consideration for the Services
rendered by the Contractor hereunder, Cantel agrees to pay Contractor a fixed
annual fee of $175,000 each year during the term.  Payments will be made on an
annual basis, with $175,000 payable within ten (10) calendar days following the
first anniversary of the Effective Date of this Agreement and $175,000 payable
within ten (10) calendar days following the second anniversary of the Effective
Date of this Agreement.

 

1.3                               Expenses.  Contractor will be responsible for
all of his own expenses incurred in connection with the Services; provided,
however, that Cantel will be responsible for reimbursing expenses related to any
non-local travel requested and pre-approved by Cantel in accordance with its
standard expense reimbursement practices and policies.  For purposes of this
paragraph, the costs of travel between Contractor’s residence and Cantel’s
offices in Little Falls, New Jersey will be treated as local travel.

 

--------------------------------------------------------------------------------


 

ARTICLE 2
INDEPENDENT CONTRACTOR RELATIONSHIP

 

2.1                               Independent Contractor Status.  To the fullest
extent permitted by law, Contractor will be an independent contractor
hereunder.  Contractor will not be deemed an agent, employee, or servant of
Cantel.  Neither Cantel nor Contractor will have any right to act on behalf of
or bind the other Party for any purpose.  Contractor will be free at all times
to arrange the time and manner of performance of the Services; provided,
however, that all projects assigned to Contractor must be performed within the
schedule set by Cantel (after consultation with Contractor),  As an independent
contractor, the mode, manner, method and means used by Contractor in the
performance of the Services will be of Contractor’s selection and under the sole
control and direction of Contractor so long as they are consistent with the
assigned project objectives and designed to perform the Services with a high
degree of efficiency and professionalism.

 

2.2                               Limitations on Contractor’s Authority. 
Contractor is authorized only to provide the Services in accordance with the
terms of this Agreement.  Contractor does not have the right to enter into any
contract or agreement (whether written or oral) on behalf of Cantel.  Contractor
also may not use any trademarks, trade names, slogans or logos owned by Cantel. 
Contractor is not authorized to make any commitments or create any obligation on
Cantel’s behalf.

 

2.3                               No Employee Benefits.  Contractor
(a) acknowledges and agrees that Contractor will not receive or be eligible to
receive from Cantel or any of its affiliates or subsidiaries any benefits
provided to employees of Cantel or any of its affiliates or subsidiaries;
(b) hereby declines all offers of employee benefits from Cantel or its
affiliates or subsidiaries; and (c) to the extent permitted by law, waives any
and all rights and claims to such employee benefits.  Contractor agrees that the
provisions of this Section apply even if Contractor is found or determined to be
a statutory or common law employee of Cantel for any purpose (provided that this
provision shall not be interpreted to waive any claims to which Contractor may
have to employee benefits accrued as an employee of Cantel prior to the date of
this Agreement).  The employee benefits to which this Section applies, include,
but are not limited to, the following benefits which may currently, or
hereafter, be offered by Cantel under any agreement, plan, program, arrangement
or otherwise:  health, sickness, accident, dental, life, disability and
accidental death and dismemberment coverage, whether insured or self-insured;
disability, severance, vacation and other paid time off; child care, tuition
benefits, profit sharing, cafeteria plans, pension and 401(k); all other types
of retirement plans or programs; and any incentive, bonus (whether in cash or
equity) or deferred compensation plan or program.

 

2.4                               Tax Treatment.  Contractor will be solely
responsible to pay any and all state, local and/or federal income, Social
Security and unemployment taxes payable with respect to all payments to
Contractor under this Agreement.  Cantel will not withhold any taxes or issue
W-2 forms for Contractor, but will provide Contractor with a Form 1099 (or
successor form), as required by law.

 

2.5                               Non-Exclusivity.  Contractor will be entitled
to accept and perform, in his sole discretion and without notice to or approval
by Cantel, any consulting or employment engagements on behalf of any other
clients, provided such engagements do not prevent or

 

2

--------------------------------------------------------------------------------


 

interfere with Contractor’s performance of the Services or otherwise prevent
Contractor from fulfilling his obligations under this Agreement.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

3.1                               Contractor’s Representations and Warranties. 
Contractor represents and warrants to Cantel that (a) all Services provided
hereunder will be performed pursuant to agreed upon schedules and to the best of
his ability with the highest standards of care, skill and diligence used by
persons who are skilled, trained and experienced with respect to the Services to
be provided hereunder; (b) neither the execution of this Agreement nor the
performance of his obligations hereunder will violate any other agreement
pursuant to which Contractor may be a party; and (c) Contractor has the right
and authority to execute, deliver and perform this Agreement, and that he is
not, and during the term of this Agreement will not be, a party to any
agreement, contract or undertaking which would restrict or prohibit him in any
way from undertaking or performing or discharging any of his duties and
responsibilities under this Agreement.

 

ARTICLE 4
COMPLIANCE WITH LAWS

 

4.1                               Compliance with Laws.  In connection with the
performance of Services pursuant to this Agreement, Contractor will comply with
the provisions of all applicable state, local and federal laws, regulations,
ordinances, requirements and codes.  Contractor further agrees to comply with
Cantel’s policy of maintaining a business environment free of all forms of
discrimination including sexual harassment.

 

ARTICLE 5
NON-DISCLOSURE AND NON-USE

 

5.1                               Confidential Information.  The term
“Confidential Information” means all information (whether or not specifically
labeled or identified as confidential), in any form or medium, that is disclosed
to, or developed or learned by, Contractor in connection with the performance of
the Services hereunder, and that relates to the business, products, research or
development of Cantel or its subsidiaries, affiliates, suppliers, clients or
customers.  Confidential Information will not include any information that
Contractor can demonstrate (a) is publicly known through no wrongful act or
breach of any obligation of confidentiality; (b) was received by Contractor from
a third party not in breach of any obligation of confidentiality; or (c) was
independently developed by Contractor without any use of any Confidential
Information.

 

5.2                               Agreement to Maintain Confidentiality. 
Contractor acknowledges and agrees that he will have access to and contribute to
Confidential Information and that he intends to protect the legitimate business
interests of Cantel.  Contractor agrees that, during the term of this Agreement
and at all times thereafter, he will not use for his benefit or the benefit of
any other person, and will not disclose to any other person or entity, any
Confidential Information, except to the extent such use or disclosure is
required in the performance of the Services, pursuant to Section 5.3 of this
Agreement, or is made with Cantel’s prior written consent.  Contractor will

 

3

--------------------------------------------------------------------------------


 

use his best efforts and utmost diligence to safeguard the Confidential
Information and to protect it against disclosure, misuse, espionage, loss and
theft.

 

5.3                               Required Disclosures.  In the event that
Contractor is required by law or court order to disclose any Confidential
Information, Contractor will (a) promptly notify Cantel in writing;
(b) cooperate with Cantel to preserve the confidentiality of such Confidential
Information consistent with applicable law; and (c) use Contractor’s best
efforts to limit any such disclosure to the minimum disclosure necessary to
comply with such law or court order.

 

ARTICLE 6
TERM

 

6.1                               Term.  This Agreement will be effective as of
the Effective Date and will terminate on [date to be inserted, which will be the
second anniversary of the Effective Date} unless terminated earlier by either
party; provided that if the Company decides to terminate this Agreement prior to
[same date to be inserted] other than for “Cause” (as defined in the letter
agreement between us dated April 15, 2014), Contractor will be entitled to
continue to receive the payments described in Section 1.2 of this Agreement, in
accordance with the terms and schedule set forth in this Agreement.

 

6.2                               Return of Material.  Within five (5) business
days of the termination of this Agreement, Contractor will (a) return to Cantel
all Confidential Information and all other properties of Cantel, and (b) provide
to Cantel a status report in respect of all tasks, Services or projects that
have not been fully performed and such other information and materials as may be
necessary or helpful to Cantel in completing such tasks, Services or projects.

 

ARTICLE 7
MISCELLANEOUS

 

7.1                               No Present or Future Agreements or Employment
Promises.  Contractor acknowledges that Cantel makes no promise regarding the
renewal or extension of this Agreement or future agreements, or any promise of
present or future use of Contractor.

 

7.2                               Notices.  Any notices, consents or approvals
required or permitted to be given hereunder must be in writing and will be
deemed to be given and sufficient (a) three days after deposit in the United
States mail, if sent via certified mail, return receipt requested, or (b) one
day after deposit with a reputable overnight delivery or courier service, in
each case, to the address provided by either Party to the other.  Electronic
notification via e-mail will also be permitted in addition to (but not in lieu
of) hard copy delivery of any required notices, subject to the recipient
acknowledging receipt of such e-mail.

 

7.3                               Assignments; Waiver.  This Agreement may not
be assigned by Contractor, in whole or in part, without the prior written
consent of Cantel.  The failure of either Party to exercise any power or right
to require performance by the other Party of any part of this Agreement will not
affect the full right to exercise such power or to require such performance at
any time thereafter, nor will the waiver by either Party of a breach of any
provision of this Agreement constitute a waiver of any later breach of the same
or any other provision.

 

4

--------------------------------------------------------------------------------


 

7.4                               Governing Law.  This Agreement will be
governed by and construed in accordance with, the laws of the State of New
Jersey, without giving effect to any principles of conflicts of law.

 

7.5                               Severability; Survival.  If any provision of
this Agreement is held or declare to be prohibited or invalid under applicable
law, such provision will be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provisions or the
remaining provisions of this Agreement.

 

7.6                               Entire Agreement; Amendments; Counterparts. 
This Agreement contains the entire agreement between the Parties hereto with
respect to the subject matter hereof and supersedes any previous understandings
or agreements, whether written or oral, in respect of such subject matter.  The
language used in this Agreement will be deemed to express the mutual intent of
the Parties, and no provision of this Agreement will be presumptively construed
against any Party.  This Agreement may only be amended by a written instrument
executed by the Parties hereto.  This Agreement may be signed in one or more
counterparts, each of which will constitute one and the same instrument.

 

7.7                               Acknowledgment.  Each Party acknowledges and
agrees that he or it has fully read and understands this Agreement, has had a
full and fair opportunity to discuss this Agreement with his or its attorneys,
has had any questions regarding its effect or the meaning of its terms answered
to his or its satisfaction and, intending to be legally bound hereby, has freely
and voluntarily executed this Agreement.  Contractor acknowledges that it is the
Parties’ mutual intent by this Agreement to create an independent contractor
relationship and Contractor acknowledges that Contractor has had the opportunity
to negotiate the terms and conditions of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

 

CANTEL MEDICAL CORP.

 

 

 

 

 

 

By:

 

 

Name: Andrew A. Krakauer

 

Title: President and CEO

 

 

 

 

 

CONTRACTOR

 

 

 

 

 

 

 

Craig A. Sheldon

 

5

--------------------------------------------------------------------------------


 

Appendix A

 

Services

 

Contractor will assist in the transition to a new chief financial officer (“New
CFO”) with regard to all matters and processes that existed on the date of
entering into this Consulting Agreement, including but not limited to the
following areas: financial reporting, including SEC reporting, Corporate
financial reporting including the consolidation process and monthly subsidiary
reporting, internal controls over financial reporting, internal audit, income
taxes, insurance, banking and treasury, acquisitions including purchase
accounting, human resources, third party relationships including banking and
audit functions, investor relations and other areas typically involving the
Chief Financial Officer function.  Notwithstanding the above, it is the
intention of the parties for the services to be provided under this Consulting
Agreement to enable a smooth transition and integration to a New CFO including
direct assistance to the New CFO as reasonably requested by the Company or the
New CFO.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Form of Resignation Letter Follows]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

DATE:

 

 

 

Cantel Medical Corp.

150 Clove Road — 9th Floor

Little Falls, New Jersey  07424

 

Gentlemen:

 

This letter shall serve to notify you that the undersigned hereby resigns from
all officerships and directorships of Cantel Medical Corp., its subsidiaries and
its affiliates, effective immediately.

 

 

Very truly yours,

 

 

 

 

 

Craig A. Sheldon

 

 

--------------------------------------------------------------------------------